Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 4/7/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	The rejections of claims 1-6 and 8-16 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims and corresponding persuasive arguments.  In particular, Applicant’s argument as to his definition of an organic salt appears persuasive in view of the specification as filed.
	The rejections of claims 1-3, 6, 8, 9, 11, and 17 under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments to the claims and corresponding persuasive arguments.  Specifically, Applicant’s position that neither reference teaches the deposition of an aerosol in particular onto a heated surface and further that one would not have been motivated to adjust Chen’s substrate based on Watkins since Chen teaches a pressurized supercritical system where use of an elevated temperature would not be compatible without altering the concepts significantly from their intended use is persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is insufficient motivation for modifying Chen with Watkins as in the previously issued rejection of record, and Applicant’s argument that it would not have been obvious to deposit an aerosol onto a heated substrate as further detailed in the method claims is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617